DETAILED ACTION
This office action is responsive to communication filed on 12/08/2020. Claims 1 and 19 are independent. Claims 6, 13 and 22 are cancelled. Claims 1, 5, 7 and 19 are amended. Thus, claims 1-5, 7-12, 14-21 and 23 are pending and being considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Janina Malone (Reg. No. 47,768) on 02/18/2021. The summary of the interview is attached.

Amendments to the Claims
The application has been amended as followed:
1.	(Currently Amended) A method, executed by one or more hardware processors, for executing a one-time program comprising at least one instruction operating on at least one input value (a, b) and returning at least one output value (O), for each instruction of the one-time program comprising the following steps:
	providing by a program sending device at least one elementary quantum system in a pre-defined state;
	encoding by the program sending device at least one instruction of a classical program onto [[a]]the pre-defined state of the at least one elementary quantum system according to a pre-defined program-encoding scheme;
	transmitting, by the one or more hardware processors, a[[ the]] resulting state of the at least one elementary quantum system via a computer network from the program sending device to a program receiving device, wherein the program receiving device is separate from the program sending device for execution; 
	receiving by the program receiving device, via the computer network the at least one elementary quantum system, wherein the resulting state of the at least one elementary quantum system represents the at least one instruction according to the pre-defined program-encoding scheme;
	encoding by the program receiving device the at least one input value (a, b) onto a quantum gate according to a pre-defined input-encoding scheme; 
	applying the quantum gate to the at least one elementary quantum system; 
the resulting state of the at least one elementary quantum system after the quantum gate; 
	and determining the at least one output value (O) from a result of the measurement, 
wherein the at least one instruction is represented by a predetermined polarization state (                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            i
                                        
                                        
                                            A
                                        
                                    
                                
                            
                        
                    ,                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            j
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    ) of at least one single photon (A, B), the quantum gate operating on the predetermined polarization state (                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            i
                                        
                                        
                                            A
                                        
                                    
                                
                            
                        
                    ,                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            j
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    ), the measurement comprising detection of direction of the predetermined polarization state of the at least one single photon (A, B), the at least one output value (O) being determined based on the detected direction.

2.	(Previously Presented) The method according to claim 1, wherein the one-time program comprises at least two instructions, wherein the method further comprises executing the one-time program sequentially.

3.	(Previously Presented) The method according to claim 2, wherein the method further comprises encoding the at least one input value (a, b) of a second instruction onto the quantum gate after determining the at least one output value (O) of a first instruction.

4.	(Previously Presented) The method according to claim 3, wherein the at least one input value (a,b) of a second instruction depends on the at least one output value (O) of the first instruction.

the at least one single photon (A, B).

6.	(Cancelled)

7.	(Currently Amended) The method according to claim 1[[6]], wherein the quantum gate is implemented by at least one phase retarder, wherein the input-encoding scheme determines the setting of the phase retarder(s) corresponding to the at least one input value (a, b).

8.	(Previously Presented) The method according to claim 7, wherein each instruction is represented by at least two elementary quantum systems.

9.	(Previously Presented) The method according to claim 8, wherein the at least one output value (O) is determined from the result of the measurement of the resulting states of the at least two elementary quantum systems using at least one logical exclusive-or gate or at least one logical exclusive-not-or gate, together with one or more of the at least one input value (a, b).

10.	(Previously Presented) The method according to claim 9, wherein the quantum gates are chosen from a set of quantum gates defined such that for each possible pair of quantum gates picked from the set the two quantum gates of the pair are non-commuting.

11.	(Previously Presented) The method according to claim 10, wherein the quantum gate is formed by a half-wave plate and a quarter-wave plate.

12.	(Previously Presented) The method according to claim 1, wherein determining the at least one output value (O) from a result of the measurement comprises modifying the result depending on a clearance value received over a classical channel after confirming the safe reception of the at least one elementary quantum system.

13.	(Cancelled)

14.	(Previously Presented) The method according to claim 1, wherein the at least one instruction is encoded onto two or more elementary quantum systems, wherein during encoding each elementary quantum system is manipulated separately and contributes only a specific partial representation of the at least one instruction.

15.	(Previously Presented) The method according to claim 14 for preparing the one-time program based on the classical program comprising at least two instructions, wherein following a sequence of the at least two instructions in the classical program and encoding each instruction sequentially.

16.	(Previously Presented) The method according to claim 15, wherein, after transmission of a first elementary quantum system, preparing the encoding of a second elementary quantum system. 

17.	(Previously Presented) The method according to claim 16, wherein the at least one elementary quantum system is at least one ensemble of weakly coherent photons or at least one single photon (A, B), and wherein the at least one ensemble of weakly coherent photons or the at least one single photon (A, B) is provided having a pre-determined 

18.	(Previously Presented) The method according to claim 17, wherein a clearance value is randomly generated, the encoding of the at least one instruction of the conventional program onto the state of the at least one elementary quantum system being modified according to the clearance value, the clearance value being transmitted only after safe reception of the at least one elementary quantum system for execution has been confirmed.

19.	(Currently Amended) A system, executed by one or more hardware processors, for executing a one-time program comprising at least one instruction operating on at least one input value (a, b) and returning at least one output value (O), comprising:
	a sender device, comprising:
		a photon source configured to emit at least one single photon having a predetermined polarized state; and
		a preparation unit comprising at least one configurable phase retarder for preparing the predetermined polarization state of the at least one photon emitted by the photon source; and
	a program encoding unit,
	wherein the photon source and the preparation unit are connected to the program encoding unit, which is configured to control the at least one phase retarder of the 
	a receiver device for receiving the at least one photon representing the at least one instruction of a provided classical program according to a pre-defined program-encoding scheme;
	an input encoder for encoding the at least one input value (a, b) onto a quantum gate according to a pre-defined input-encoding scheme;
	a quantum device connected to the input encoder and configured to apply the quantum gate to the at least one photon;
	a measurement unit making a measurement of a resulting state of the at least one photon exiting the quantum device; and 
a hardware post-processor connected to the measurement unit and configured to determine the at least one output value (O) from a result of the measurement,
wherein the at least one instruction is represented by [[a]] the predetermined polarization state (                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            i
                                        
                                        
                                            A
                                        
                                    
                                
                            
                        
                    ,                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            j
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    ) of the at least one single photon (A, B), the quantum gate operating on the predetermined polarization state (                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            i
                                        
                                        
                                            A
                                        
                                    
                                
                            
                        
                    ,                        
                            
                                
                                    
                                        
                                            Φ
                                        
                                        
                                            j
                                        
                                        
                                            B
                                        
                                    
                                
                            
                        
                    ), the measurement comprising detection of direction of the predetermined polarization state of the at least one single photon (A, B), the at least one output value (O) being determined based on the detected direction.

20.	(Previously Presented) The system according to claim 19, wherein the measurement unit or the post-processor is connected to the input encoder over an internal trigger channel and configured to notify the input encoder of the reception of the at least one elementary quantum system or the at least one instruction.

21.	(Previously Presented) The system according to claim 19, wherein the quantum device comprises at least one configurable phase retarder connected to the input encoder, such that setting of the phase retarder is controlled depending on the at least one input value (a, b), the measurement unit comprising at least one detector capable of detecting a single photon.

22.	(Cancelled)

23.	(Previously Presented) The system according to claim 19, wherein the program-encoding unit is configured to receive a notification of the emission of the single photon by the photon source and to proceed to a next instruction of the provided program upon reception of the notification.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-12, 14-21 and 23 are allowed.
The following references/prior arts disclose the subject matter/limitation recited in independent claims 1 and 19 before/after the current amendment is submitted/made.

Regarding claim 1, Shi et al. (US 2015/0200778 A1) a method, executed by one or more hardware processors, for executing a Shi, Fig. 1 and Para. [0034], discloses that the ): 
providing by a program sending device at least one elementary quantum system in a pre-defined state (Shi, Para. [0033], discloses the preparation or manipulation of the quantum systems 112a-112m and extraction of results from the quantum systems 112a-112n may include measurements performed by the corresponding input interfaces 108a-108m and the corresponding output interface 110a-110m, and see also Fig. 1 and Para. [0034], discloses that the classical controller 104 may implement software applications, via computer-readable instructions, that control all or some of the functionality of the input interfaces 108a-108n and the output interfaces 110a-110n. For example, the classical controller 104 may control when (e.g., ); 
transmitting, by the one or more hardware processors, a resulting state of the at least one elementary quantum system via a computer network from the program sending device to a program receiving device, wherein the program receiving device is separate from the program sending device for execution (Shi, Para. [0030], discloses that the classical controller 104 may also initiate and/or control measurements (e.g., nondestructive measurements) of the quantum systems so as to output results of a computation, via a network 124, to users of the network-enabled devices 122 (as shown in Fig. 1) ).  
receiving by the program receiving device, via the computer network the at least one elementary quantum system, wherein the resulting state of the at least one elementary quantum systemShi, Fig. 1 and Para. [0034], discloses that the classical controller 104 may implement software applications, ); 
encoding by the program receiving device the at least one input value (a, b) Shi, Para. [0034], discloses that the input interfaces 108a-108n may receive input data values (e.g., input bits) from the classical controller 104 that are subsequently encoded in the quantum systems 112a-112n via operations (e.g., measurements) performed by the input interfaces 108a-108n); 
making a measurement of the resulting state of the at least one elementary quantum system Shi, Para. [0030], discloses that the classical controller 104 may prepare quantum systems of the quantum device 102 in one or more initial states so as to perform a computation. The classical controller 104 may also initiate and/or control measurements (e.g., nondestructive measurements) of the quantum systems so as to output results of a computation, such as illustrated in Fig. 4 and Para. [0063], discloses that after inputting or coupling the binary input g into the ),  
However Shi fails to explicitly disclose limitations such as “a method, executed by one or more hardware processors, for executing a one-time program: encoding by the program sending device at least one instruction of a classical program onto the pre-defined state of the at least one elementary quantum system according to a pre-defined program-encoding scheme; wherein the resulting state of the at least one elementary quantum system represents the at least one instruction according to the pre-defined program-encoding scheme; encoding by the program receiving device the at least one input value (a, b) onto a quantum gate according to a pre-defined input-encoding scheme; applying the quantum gate to the at least one elementary quantum system; making a measurement of the resulting state of the at least one elementary quantum system after the quantum gate; wherein the at least one instruction is represented by a predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of at least one single photon (A, B), the quantum gate operating on the predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ), the measurement comprising detection of direction of the predetermined polarization state of the at least one single photon (A, B), the at least one output value (O) being determined based on the detected direction”.
But Lucius G. Meredith (US 2005/0182614 A1) from the same field of technology teaches encoding by the program sending device at least one instruction of a classical program onto quantum system Meredith, Fig. 1 and Para. [0028], discloses that in another instance, at least one computer readable instruction can reside remotely from the quantum computer simulator 110. Such instruction can be conveyed to the simulator 110 via portable storage and/or over a network, and/or see also Para. [0114], discloses that the process algebra based instructions can be utilized to program a quantum computer, and as further disclosed in Para. [0008], wherein the system accepts computer instruction generated via essentially any programming language such as machine language, assembly language, C and derivatives of C, Visual Basic, Pascal, FORTRAN, quantum mechanics, etc.); 
wherein the resulting state of the at least one elementary quantum systemMeredith, Para. [0007], discloses that the systems and methods translate computer readable instructions (e.g., quantum computer based instructions) to a process algebra representation that can be executed by a classical computer to produce a result indicative of a quantum computer, such as shown in Fig. 1, and/or as disclosed in Fig. 3 and Para. [0038], that upon receiving an instruction set via the input component 120, the simulator 110 can invoke the translator 210 to generate a representation of the instruction set that can be executed by a classical computer to simulate a quantum computer);
encoding by the program receiving device the at least one input value (a, b) onto a quantum gateMeredith, Para. [0004], discloses that with quantum computers, qubits are manipulated by );
applying the quantum gate to the at least one elementary quantum system (Meredith, Para. [0004], discloses to apply quantum gates on a quantum computer); 
making a measurement of the resulting state of the at least one elementary quantum system after the quantum gate (Meredith, Para. [0004], discloses that with the quantum computers, qubits are manipulated by executing a series of quantum gates, which are each a unitary transformation acting on a single qubit or pair of qubits. By applying quantum gates in succession, a quantum computer can perform a computationally complicated unitary transformation to a set of qubits in some initial state);
However Shi as modified by Meredith fails to explicitly disclose the limitations such as “a method, executed by one or more hardware processors, for executing a one-time program: encoding by the program sending device at least one instruction of a classical program onto the pre-defined state of the at least one elementary quantum system according to a pre-defined program-encoding scheme; wherein the resulting state of the at least one elementary quantum systemaccording to the pre-defined program-encoding scheme; encoding by the program receiving device the at least one input value (a, b) onto a quantum gate according to a pre-defined input-encoding scheme; wherein the at least one instruction is represented by a predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of at least one single photon (A, B), the quantum gate operating on the predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ), the measurement comprising detection of direction of the predetermined polarization state of the at least one single photon (A, B), the at least one output value (O) being determined based on the detected direction”.
But Goto et al. (US 2010/0251049 A1) from the same field of technology teaches             
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of at least one single photon (A, B) (Goto, Para. [0151], discloses that a single-photon pulse of linear polarization is converted to that of 45-degree polarization), the             
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) (Goto, Para. [0151 and 0156], discloses a CZ gate which is executed to the inputted state, and/or see also Para. [0155], discloses to executes a Hadamard gate to the photon), the measurement comprising detection of direction of the predetermined polarization state of the at least one single photon (A, B) (Goto, Para. [0152 and 0155], discloses that after HWP3 executes an Hadamard gate to the photon, the photon is separated into horizontal polarization and vertical polarization by PBS3, and photon detectors D1 and D2 detect the photon respectively), the at least one output value (O) being determined based on the detected direction (Goto, Para. [0152 and 0156], discloses that when the photon is detected by D2 (in the case of vertical polarization), the state of the atoms becomes the output state of a CZ gate executed to the input state. When the photon is detected by D1 (in the case of horizontal polarization), by executing a Z gate (the following (69)) to the physical system 1, the state of the atoms becomes the output state of a CZ gate executed to the input state. In this way, the CZ gate is executed).  
However Shi as modified by Meredith in view of Goto also fails to explicitly disclose the limitations such as “a method, executed by one or more hardware for executing a one-time program: encoding by the program sending device at least one instruction of a classical program onto the pre-defined state of the at least one elementary quantum system according to a pre-defined program-encoding scheme; wherein the resulting state of the at least one elementary quantum systemaccording to the pre-defined program-encoding scheme; encoding by the program receiving device the at least one input value (a, b) onto a quantum gate according to a pre-defined input-encoding scheme; wherein the at least one instruction is represented by a predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of at least one single photon (A, B)”.
But Habif; Jonathan Lenahan (US 2011/0280405 A1) from the same field of technology teaches the limitation(s) specifically wherein the at least one instruction is represented by a predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of at least one single photon (A, B) (Habif, Fig. 6 and Para. [0042], discloses that photon source 615 may produce photons according to instructions provided by processing unit 505, e.g., as disclosed in Figs. 2-3 and Para. [0007], Alice generates random bit values (e.g., quantum bits) and bases 205 and then encodes the bits as  polarization states (e.g., 0.degree., 45.degree., 90.degree., 135.degree.) in sequences of photons transmitted via the quantum channel 210 (see row 1 of FIG. 3)),
However the combination of Shi, Meredith, Goto and Habif altogether fails to disclose the limitations “a method, executed by one or more hardware processors, for executing a one-time program: encoding by the program sending device at least one instruction of a classical program onto the pre-defined state of the at least one elementary quantum system according to a pre-defined program-encoding scheme; according to the pre-defined program-encoding scheme; encoding by the program receiving device the at least one input value (a, b) onto a quantum gate according to a pre-defined input-encoding scheme;”.

Regarding claim 19, Habif; Jonathan Lenahan (US 2011/0280405 A1) teaches a system (Habif, Abstract, discloses a system), executed by one or more hardware processors, for executing Habif, Para. [0058], discloses a processor which may include and/or interface with a memory including program instructions and/or code for implementing an application and/or algorithm associated with the operations, and as disclosed in Fig. 5 and Para. [0041], that an input device 515 permits entry of data and an output device 520 permits the output of inputted data):
	a sender device, comprising (Habif, Fig. 2 and/or Fig. 6, illustrates a sender (Alice) 205 and/or a QKD transmitter 605, respectively):
	a photon source configured to emit at least one single photon having a predetermined polarized state (Habif, Fig. 6 and Para. [0042], discloses that the QKD transmitter 605 may include a photon source 615 and a phase/polarization/energy modulator 620. Photon source 615 can include, for example, a conventional laser. Photon source 615 may produce photons according to instructions provided by processing unit 505, e.g., as disclosed in Figs. 2-3 and Para. [0007], Alice generates random bit values (e.g., quantum bits) and bases 205 and then encodes the bits as  polarization states (e.g., ); and
	a preparation unit comprising at least one configurable phase retarder for preparing the predetermined polarization state of the at least one photon emitted by the photon source (Habif, Fig. 7 and Para. [0044], discloses that QKD transmitter 605 may include a photon source 615 and a phase modulator 620, and as further disclosed in Para. [0045], wherein the QKD source 705 (of photon source 615) may include a laser that produces photon pulses at, for example, a 1550 nm wavelength. The number of photons contained in each photon pulse produced by QKD source 705 may be statistically distributed according to, for example, a Poisson distribution. According to such a statistical distribution, a series of photon pulse emitted by QKD source 705, when attenuated by optical attenuator 710, may include less than a threshold level of photons per pulse on average (e.g., less than 1 photon/pulse). Optical coupler 715 may include, for example, a 50/50 coupler, and may couple dim photon pulses from QKD source 705 to both phase shifter 720 and phase adjuster 725 (of phase modulator 620). Phase shifter 720 and phase adjuster 725 may be modulated to one of four phases to encode both a basis value and a cryptographic key symbol value in each photon’s self-interference); and
	a program encoding unit (Para. [0058], wherein processor may include and/or interface with a memory including program instructions and/or code for implementing an application and/or algorithm), 
wherein the photon source and the preparation unit are connected to the program encoding unit, which is configured to control the at least one phase retarder of the preparation unit depending on at least one instruction of a provided classical program Habif, Fig. 7 and Para. [0044], discloses that QKD transmitter 605 may include a photon source 615 and a phase modulator 620 includes a phase shifter 720 and a phase adjuster 725, and such as disclosed in Para. [0058], wherein the processor may include and/or interface with a memory including program instructions and/or code for implementing an application and/or algorithm associated with the operations of the transmitter 900, such as further disclosed in Para. [0045], that the phase shifter 720 and phase adjuster 725 may be modulated to one of four phases to encode both a basis value and a cryptographic key symbol value in each photon’s self- interference); and
	a receiver device for receiving the at least one photon representing the at least one instruction of a provided classical program Habif, Fig. 6 and Para. [0042], discloses that the QKD transmitter 605 may include a photon source 615 and a phase/polarization/energy modulator 620. Photon source 615 may produce photons according to program instructions provided by processing unit 505, and as further disclosed in Para. [0043], that a QKD receiver 610 may include a photon detector 625 and a photon evaluator 630. Wherein, the photon detector 625 can detect photons received across the optical link, the photon evaluator 630 can include conventional circuitry for processing and evaluating output signals from photon detector 625 in accordance with quantum cryptographic techniques);
	
	
	a measurement unit making a measurement of a resulting state of the at least one photon exiting the quantum device (Habif, Figs. 2-3 and Para. [0007], discloses that Alice generates random bit values (e.g., quantum bits) and bases 205 and then encodes the bits as polarization states (e.g., 0.degree., 45.degree., 90.degree., 135.degree.) in sequences of photons transmitted via the quantum channel 210 (see row 1 of FIG. 3). Alice does not tell anyone the polarization of the photons she has transmitted. Bob receives the photons, decodes them, and measures their polarization along either a rectilinear or diagonal basis with randomly selected and substantially equal probability. Bob records his chosen basis (see row 2 of FIG. 3) and his measurement results (see row 3 of FIG. 3)); and 
a hardware post-processor connected to the measurement unit and configured to determine the at least one output value (O) from a result of the measurement (Habif, Fig. 5 and Para. [0040], discloses a QKD endpoint 405 which may include a processing unit 505, a memory 510, an input device 515, an output device 520, a quantum cryptographic transceiver 525, an interface(s) 530 and a bus 535, and as disclosed in Para. [0007], that Bob records his chosen basis (see row 2 of FIG. 3) and his measurement results (see row 3 of FIG. 3)),
wherein the at least one instruction is represented by the predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of the at least one single photon (A, B) (Habif, Fig. 6 and Para. [0042], discloses that photon source 615 may produce photons according to instructions provided by processing unit 505, e.g., as disclosed in Figs. 2-3 and Para. ),
However Habif fails to explicitly disclose limitations such as “a system, executed by one or more hardware processors, for executing a one-time program: which is configured to control the at least one phase retarder of the preparation unit depending on at least one instruction of a provided classical program using a predefined program-encoding scheme; a receiver device for receiving the at least one photon representing the at least one instruction of a provided classical program according to a pre-defined program-encoding scheme; an input encoder for encoding the at least one input value (a, b) onto a quantum gate according to a pre-defined input-encoding scheme; a quantum device connected to the input encoder and configured to apply the quantum gate to the at least one photon; wherein the at least one instruction is represented by the predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of the at least one single photon (A, B), the quantum gate operating on the predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ), the measurement comprising detection of direction of the predetermined polarization state of the at least one single photon (A, B), the at least one output value (O) being determined based on the detected direction”.
But Lucius G. Meredith (US 2005/0182614 A1) from the same field of technology teaches the limitations specifically an input encoder for encoding the at least one input value (a, b) onto a quantum gate Meredith, Para. [0004], discloses that with quantum computers, qubits are ); 
Meredith, Para. [0004], discloses to apply quantum gates on a quantum computer);
However Habif as modified by Meredith also fails to disclose the limitations such as “a system, executed by one or more hardware processors, for executing a one-time program: which is configured to control the at least one phase retarder of the preparation unit depending on at least one instruction of a provided classical program using a predefined program-encoding scheme; a receiver device for receiving the at least one photon representing the at least one instruction of a provided classical program according to a pre-defined program-encoding scheme; an input encoder for encoding the at least one input value (a, b) onto a quantum gate according to a pre-defined input-encoding scheme; a quantum device connected to the input encoder and configured to apply the quantum gate to the at least one photon; wherein the at least one instruction is represented by the predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of the at least one single photon (A, B), the quantum gate operating on the predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ), the measurement comprising detection of direction of the predetermined polarization state of the at least one single photon (A, B), the at least one output value (O) being determined based on the detected direction”.
But Goto et al. (US 2010/0251049 A1) from the same field of technology teaches the limitations specifically wherein the at least one instruction is represented by the predetermined polarization state (            
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) of the at least one single photon (A, B) (Goto, Para. [0151], discloses that a single-photon pulse of linear polarization is converted to that of 45-degree polarization), the             
                
                    
                        
                            
                                Φ
                            
                            
                                i
                            
                            
                                A
                            
                        
                    
                
            
        ,            
                
                    
                        
                            
                                Φ
                            
                            
                                j
                            
                            
                                B
                            
                        
                    
                
            
        ) (Goto, Para. [0151 and 0156], discloses a CZ gate which is executed to the inputted state, and/or see also Para. [0155], discloses to executes a Hadamard gate to the photon), the measurement comprising detection of direction of the predetermined polarization state of the at least one single photon (A, B) (Goto, Para. [0152 and 0155], discloses that after HWP3 executes an Hadamard gate to the photon, the photon is separated into horizontal polarization and vertical polarization by PBS3, and photon detectors D1 and D2 detect the photon respectively), the at least one output value (O) being determined based on the detected direction (Goto, Para. [0152 and 0156], discloses that when the photon is detected by D2 (in the case of vertical polarization), the state of the atoms becomes the output state of a CZ gate executed to the input state. When the photon is detected by D1 (in the case of horizontal polarization), by executing a Z gate (the following (69)) to the physical system 1, the state of the atoms becomes the output state of a CZ gate executed to the input state. In this way, the CZ gate is executed).
However the combination of Habif, Meredith and Goto altogether fails to disclose the limitations such as “a system for executing a one-time program: which is configured to control the at least one phase retarder of the preparation unit depending on at least one instruction of a provided classical program using a predefined program-encoding scheme; a receiver device for receiving the at least one photon representing the at least one instruction of a provided classical program according to a pre-defined program-encoding scheme; an input encoder for encoding the at least one input value (a, b) onto according to a pre-defined input-encoding scheme; a quantum device connected to the input encoder and configured to apply the quantum gate to the at least one photon;”.
Furthermore, the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). The grounds of claim rejection was reconsidered and withdrawn based on the substance of applicant’s amendments, remarks and arguments (see arguments/remarks, filed on 12/08/2020, pages 9-13), as such the reasons for allowance are in all probability evident from the record.
The closest cited prior arts, such as Lee et al.  (US 20090225873 A1) is generally directed towards multiple transmitter system and methods; Foden, Clare Louise et al. (US 20020097874 A1) the present invention relates to such methods and apparatus for encoding, decoding and for communicating a key for use in quantum communication and cryptography; Nishioka et al. (US 7649996 B2) relates to a quantum cryptography communication device and a quantum cryptography communication method which share random number information while maintaining privacy by detecting an eavesdropper based on uncertainty principle in quantum mechanics; Ofek et al. (US 20190049495 A1) is directed towards a technique for control of quantum systems; Mower et al. (US 20150354938 A1) is directed towards programmable quantum photonic processing; Routt, Thomas J. (US 20040078421 A1) disclosure relates to quantum computing and related components, and more particularly to improved quantum computing gates, quantum computing memory registers, quantum computing switches and quantum computing routers using a data transmission process that th July 2003), and John Preskill_ NPL (Reliable Quantum Computers; Dated: 1998 by The Royal Society).
However, all the above cited references/prior arts including Shi, Meredith, Goto and Habif, and also including the closest cited prior arts either taken alone or in combination neither anticipate nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the amended functional limitation incorporated in independent claims 1 and 19.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Mon-Fri: 8AM – 4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO 


/ALI CHEEMA/
Examiner, Art Unit 2433	

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498